REISSUE OFFICE ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,504,338 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response Filed
	Applicant’s response, filed July 2, 2021, has been entered and made of record.  Accordingly, claims 1-20, 23, 24 and 27 are canceled; claims 21, 22, 25, 26 and 28-33 remain for examination.

Corrected Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The corrected reissue oath/declaration filed July 2, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: The error statement recites the same error as the declaration in the parent reissue application serial no. 15/888,210.  As stated in MPEP 1414(II)(D)(1):
	Where a continuation reissue application is filed with a copy of the
	reissue oath/declaration from the parent reissue application, and the
	parent reissue application is not to be abandoned, the reissue
	oath/declaration should be accepted by the Office of Patent
	Application Processing (OPAP) without further evaluation, because 
	it is an oath/declaration, albeit improper under 35 U.S.C. 251.  The
	examiner should, however, reject the claims of the continuation reissue
	application under 35 U.S.C. 251 as being based on an oath/declaration

	reissue application, and should require a new oath/declaration.
	
See also 37 CFR 1.175(f)(2).  

MPEP 1414(II)(D)(1) also states that if the same error being corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).  
	In other words, since this is a continuation reissue application, applicant has two choices with respect to filing an error statement that is in compliance with MPEP 1414(II)(D)(2) and 37 CFR 1.175(f)(2).  First, applicant can file an entirely new declaration with a new error statement that reflects the specific error being corrected in this continuation reissue application.  The error statement should not be identical to the error statement presented in the parent reissue application because the error being corrected is different in the continuation reissue application.  Second, applicant may choose to file a statement saying that the error is being corrected in the instant continuation reissue application in a different way than in the parent reissue application.  HOWEVER, applicant should note that the claim language should be commensurate with the statement that is being made.  Applicant cannot file a statement that the error is being corrected in a different way when the claim language does not support such a statement.  In the instant situation, in the parent reissue, application serial no. 15/888,210, the error statement said that the error was being corrected by the removal of “a transparent LCD” and “a lighting element positioned within the transparent unit between the transparent LCD panel and the rear panel and configured to emit light through the side surface of the light guide in a direction substantially parallel to the 


Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 21, 22, 25, 26 and 28-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Interpretation – BRI Standard
	During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI 

Claim Interpretation – Lexicographer Exception to BRI Standard
	A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01, section IV.
	After careful review of the original disclosure, the examiner finds that the applicant is not their own lexicographer with respect to any claim terms since the applicant has not set forth any special definitions of any claim terms that differ from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
	A second exception to the BRI standard occurs when a claim recites a means-plus- function limitation that must be interpreted in accordance with 35 U.S.C. 112(f), formerly 35 U.S.C. 112, 6th paragraph. See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the examiner will apply the required 3-prong analysis to certain claim limitations to determine if the means-plus-function exception to the BRI standard is invoked. If a claim limitation invokes this exception, the examiner 
	Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this case, independent claim 21 recites:
	A method comprising:
	receiving, through a communication interface associated with a display case door, media content for display on the display panel of the display case door;
	storing the media content in a database for subsequent presentation on 
the display panel;
	presenting the media content on the display panel of the display case door; and 
	controlling operation of a lighting element of the display case door by turning a lighting element on at a first scheduled time of day and turning the lighting element off at a second scheduled time of day (emphasis added).
Independent claim 32 recites:
	A method comprising:
	receiving, through a communication interface associated with a display case door, media content for display on the display panel of the display case 
presenting the media content on the display panel of the display case door;
storing the media content in a database for subsequent presentation on 
the display panel; and
controlling operation of a light guide of the display case door by:
applying a voltage or current to the light guide, thereby, causing light guide to transition into a transparent state; and
removing the voltage or current from the light guide, thereby, causing the light guide to transition to an opaque state.

Claims 21 and 32 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that the “media content”, “lighting element” and “light guide” of claims 21 and 32 constitute generic placeholders.
Based upon a review of applicant’s disclosure, it is determined that “media content”, “lighting element” and “light guide” constitute nonce terms for a computer-implemented invention requiring a processor with special programming to store and execute special purpose computer programming/instructions (i.e., it is specially configured and specially programmed in order to carry out the particular functions that are claimed). 
Based on the above findings, the examiner further finds that the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention 

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s).
	In this case, claims 21 and 32 define the claimed “media content”, “lighting element” and “light guide” based upon the functions it enables the computer-implemented method to carry out. See the Prong A analysis, which explains the core functions/operations required by each of the claims.
As explained in the Prong A analysis, the claimed “media content”, “lighting element” and “light guide” of claims 21 and 32 fail to limit the scope of these claims to sufficient structure for performing the functions required by these claims. That is, these claims rely on the data as a generic placeholder for the specific structure (i.e., the special purpose computer/processor storing and executing special purpose computer programming) that performs the claimed functions rather than setting forth the specific structure that performs the claimed functions.

 Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s).


Conclusion: Because the limitations required by claims 21 and 32 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that: 
The claimed “media content”, “lighting element” and “light guide”  invoke 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard with respect to claims 21 and 32.


Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.

Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “receiving media content” is communication interface 88, the closest structure disclosed as corresponding to the claims “storing media content” is remote communications module 98, the closest structure disclosed as corresponding to the claims “presenting media content” is content selection module 100, the closest structure disclosed as corresponding to the claimed “controlling lighting element” and “controlling operation of a light guide” is light control module 106.  Communications interface 88 is housed in controller 38 and modules 98, 100 and 106 are housed in memory 94 (memory 94 is also part of the controller 38) (see Fig. 12).  
However, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of a special controller 38, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose controller storing and executing general purpose computer 
As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. The specification must sufficiently disclose an algorithm(s) to transform a general purpose processor into a special purpose computer so that POSITA can implement the disclosed algorithm(s) to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart.  The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm(s) for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm(s) which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).
In this case, the applicant’s original disclosure describes the functions to be performed.  However, the applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor into the special purpose computer/memory/processor that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose control unit storing and executing special programming) that corresponds to the claimed “media content”, “lighting element” and “light guide.”
Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

How To Prevent Invoking 35 U.S.C. 112(f): If the applicant does not intend to have the above-discussed limitations of claim 19 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed “media content”, “lighting element” and “light guide” which is part of the necessary computer/memory/processor for implementing the claimed computer- implemented inventions and performing the specific functions required by the claims, have a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above- discussed limitations of claims 21 and 32 do not meet Prong C of the 3- prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01(I), sixth and eighth paragraphs, state in pertinent part:
[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 

	. . . 

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b).

Emphasis added.

Claim Objections
Claims 26 and 32 are objected to because of the following informalities: Claim 26 recites “multiple display case doors” while claim 25, from which it depends, recites “a series of display case doors.”  Claim 32, line 7 recites “light guide” without an appropriate precursor like “the” or “said.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 22, 25, 26 and 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method without significantly more. 
Claims 21, 22, 25, 26 and 28-33 recite a method of receiving, storing, presenting and controlling using computer mathematical concepts (relationships, formulas, equations, data manipulation, etc.).  All of the recited steps (receiving media content, storing media content, presenting media content, controlling operation of a lighting element, etc.) are necessarily dependent upon specific mathematical computations performed by a computer.  This judicial exception is not integrated into practical application because claims 21, 22, 25, 26 and 28-33 are directed to an abstract idea without an additional computer element.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2012/0105424) in view of Artwohl et al. (U.S. Patent Application Publication No. 2007/0171647).
In regard to claims 21 and 28, Lee et al. teach a refrigerator showcase 100 with a display module 200 (door) that has a transparent display panel 210 that displays advertisements, food information and user-tailored information in response to a command from a controller 253 provided in a drive module 250 (see Fig. 8 and para. 0158).  The drive module 250 includes a communications unit 252, the controller 253 and a display drive unit 254 (see paras. 0173 and 0174).  The communications unit 252 receives data from a server or terminal, either wired or wirelessly, and transmits the received data to the controller 253 (see paras. 0177 and 0195).  The data may include advertisement image data, food data, event information, discount coupon image data and image data related to the surroundings (see para. 0178).  The controller 253 
In regard to claims 25 and 26, Lee et al. also teach multiple displays in display modules 200a, 200b, 200c and 200d in a group A to provide a potentially aesthetically pleasing appearance and drawing customer’s attention (see paras. 0379-0381).  Figure 15 shows that the display modules 200a, 200b, 200c and 200d have a coordinating display of a first portion of a first content on a first display panel (e.g., the first half of the apple on 200a) and a coordinating display of a second portion of a first content on a second display panel (the second half of the apple on 200b).  Figure 15 also shows that display panel 200c displays a first content (strawberry) that coordinates with a display of a second related content (grapes) on display panel 200d.  

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2012/0105424) in view of Artwohl et al. (U.S. Patent Application Publication No. 2007/0171647) and further in view of  Pennington et al. (U.S. Patent Application Publication No. 2009/0036208).
In regard to claims 32, see the above rejection for claim 21.  With further respect to claim 32 and in regard to claim 31, Lee et al. are silent as to the light guide plate 211 transitioning between an opaque state in which it provides backlighting for the liquid crystal panel 213 and a transparent state in which it allows the products within the storage chamber 120 to be viewed through the liquid crystal display 213.  In regard to claim 17, see the above rejection for claim 17.  

Claims 22, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2012/0105424) in view of Artwohl et al. (U.S. Patent Application Publication No. 2007/0171647) and further in view of Japanese Publication No. JP4447652 (references below to the attached translation).
In regard to claims 22, 29 and 30, Lee et al. are silent as to a visual recognition camera attached to the display module 200.  However, JP4447652 teaches a similar display case where advertising content stored to an external computer on a network is displayed on the display (see page 2 of the translation).  A camera 14 is provided on the .  

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23, 25, 26 and 28-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the new grounds of rejection set forth above 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.
The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be 

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 

i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 


Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Ann Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Beverly M. Flanagan/				Conferees:  /JRJ/ and /GAS/
BEVERLY M. FLANAGAN
Primary Examiner, CRU-AU3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,504,338; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.